DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 6/5/2020.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (US 2019/0141773 A1; hereafter KIM).


With respect to claim 1, KIM discloses a communication method, comprising:
receiving, by a terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) from a network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) indicates at least one of resource configuration information of a first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) or resource configuration information of a second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C), wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are different uplink carriers in a cell of the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C),
and wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are corresponding to one downlink carrier in the cell (Downlink at 3.5 GHz in FIG. 1C);
determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), a target carrier based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H); and
initiating, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), random access by using the target carrier (paragraphs [0095] and [0096]).


With respect to claim 2, KIM further discloses wherein, when neither the
1c-25 3.5 GHz uplink in FIG. 1C) nor the resource configuration information of the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) comprises a dedicated random access resource, the determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), a target carrier comprises:
in response determining that a measurement result of a downlink reference signal is greater than or equal to a threshold, determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), the first uplink carrier as the target carrier (paragraphs [0095] and [0096]); or
in response determining that a measurement result of a downlink reference signal is less than a threshold, determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), the second uplink carrier as the target carrier (paragraphs [0095] and [0096]).

With respect to claim 3, KIM further discloses wherein the resource
configuration information of one of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) comprises at least one of a physical uplink shared channel (PUSCH) configuration, a physical uplink control channel (PUCCH) configuration (paragraph [0093]), or a sounding reference signal (SRS) configuration.

With respect to claim 4, KIM further discloses wherein the threshold is carried in a system  message or a handover message (paragraph [0374]) from the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C).


With respect to claim 5, KIM further discloses wherein the resource configuration information of one of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) comprises a dedicated random access resource, and wherein the determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), a target carrier based on the indication information comprises:
determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C) based on the indication information, that an uplink carrier corresponding to the dedicated random access resource is the target carrier (paragraphs [0095] and [0096]).


With respect to claim 6, KIM further discloses wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) comprises a carrier index corresponding to the dedicated random access resource, wherein the determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), a target carrier based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) comprises:
determining, by the terminal device, an uplink carrier indicated by the carrier index corresponding to the dedicated random access resource as the target carrier (paragraphs [0095] and [0096]).


With respect to claim 7, KIM further discloses wherein the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) has an uplink frequency band with a frequency lower than that of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C).


With respect to claim 8, KIM discloses a communication method, comprising:
determining, by a network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), indication information, wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) indicates at least one of resource configuration information of a first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) or resource configuration information of a second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C), wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are different uplink carriers in a cell of the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), and wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are corresponding to one downlink carrier in the cell (Downlink at 3.5 GHz in FIG. 1C); and
sending, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) to a terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), 
wherein the terminal device determines a target carrier (paragraphs [0095] and [0096]) based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H).

With respect to claim 9, KIM further discloses comprises:
sending a threshold to the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C) via a system message or a handover message (paragraph [0374]),
wherein the threshold is used by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C) to determine the target carrier based on a measurement result of a downlink reference signal (paragraphs [0095] and [0096]).


With respect to claim 10, KIM further discloses wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) indicates resource configuration information of the target carrier, wherein the determining, by a network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) comprises:
receiving, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), a measurement result of the cell from the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C); and
determining, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), the target carrier based on the measurement result (paragraphs [0095] and [0096]).


With respect to claim 11, KIM further discloses wherein the measurement result comprises a measurement result of a downlink reference signal, and wherein the
determining, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), the target carrier based on the measurement result comprises:
gNB, eNB in FIG. 1A; gNB in FIG. 1C), the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) as the target carrier (paragraphs [0095] and [0096]); or
in response to the measurement result of the downlink reference signal is less than the threshold, determining, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) as the target carrier (paragraphs [0095] and [0096]).


With respect to claim 12, KIM further discloses wherein the resource configuration information comprises at least one of a dedicated random access resource or a physical uplink control channel (PUCCH) resource, wherein:
the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) comprises a carrier index corresponding to the dedicated random access resource (paragraph [0093]), wherein the carrier index corresponding to the dedicated random access resource 1s used to indicate the target carrier; or
there is a correspondence between the dedicated random access resource and an uplink carrier on which a PUCCH resource (paragraph [0093]) is configured, 
wherein the correspondence is used to indicate the target carrier (paragraphs [0095] and [0096]).



With respect to claim 13, KIM further discloses a apparatus (FIG. 4I), comprising:
a memory (4i-40, 4i-30 of FIG. 4I), configured to store a computer program (paragraph [0355]); and
at least one processor (4i-40, 4i-30 of FIG. 4I), wherein the computer program (paragraph [0355]), when executed by the at least one processor (4i-40, 4i-30 of FIG. 4I), instruct the at least one processor to perform operations comprising:
receiving indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) from a network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) indicates at least one of resource configuration information of a first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) or resource configuration information of a second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C), 
wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are different uplink carriers in a cell of the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), and wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are corresponding to one downlink carrier in the cell (Downlink at 3.5 GHz in FIG. 1C); 
determining a target carrier based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H); 
and initiating random access by using the target carrier (paragraphs [0095] and [0096]).


With respect to claim 14, KIM further discloses wherein, when neither the resource configuration information of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) nor the resource configuration information of the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) comprises a dedicated random access resource (paragraph [0093]), the determining a target carrier based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H), comprises:
in response to a measurement result of a downlink reference signal is greater than or equal to a threshold, determining the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) as the target carrier (paragraphs [0095] and [0096]); or
in response to a measurement result of a downlink reference signal is less than a threshold, determining the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) as the target carrier (paragraphs [0095] and [0096]).


With respect to claim 15, KIM further discloses wherein the resource configuration information of one of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) comprises at least one of a physical uplink shared channel (PUSCH) configuration, a physical uplink control channel (PUCCH) configuration (paragraph [0093]), a sounding reference signal (SRS) configuration, or an uplink power control configuration of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C).


With respect to claim 16, KIM further discloses wherein the threshold is carried in a system message or a handover message (paragraph [0374]) from the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C).


With respect to claim 17, KIM further discloses wherein the resource configuration information of one of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier comprises
a dedicated random access resource, and wherein the determining a target carrier based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) comprises:
determine, based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H), that an uplink carrier corresponding to the dedicated random access resource is the target carrier (paragraphs [0095] and [0096]).


With respect to claim 18, KIM further discloses wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) comprises a carrier index corresponding to the dedicated random access resource, and wherein the determining, based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H), that the uplink carrier corresponding to the dedicated random access resource comprises:
paragraphs [0095] and [0096]).


With respect to claim 19, KIM further discloses wherein the resource
configuration information of one of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) further comprises a common random access resource, and wherein the operations further comprise:
in response to failing to perform contention-free random access on the target carrier by using the dedicated random access resource, performing contention-based random access on the target carrier or another uplink carrier different from the target carrier by using the common random access resource (paragraphs [0095] and [0096]).


With respect to claim 20, KIM further discloses wherein the operations further comprise:
in response to initiating random access on the target carrier in a power ramping manner for X times, or in response to failing to initiate random access on the target carrier for Y times, or in response to sending a random access preamble sequence on the target carrier for Z times (paragraph [0096]),
paragraph [0096]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        August 19, 2021